            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 219

CULTURAL LANDSCAPE GROUP:         )
FLAT ROCK, ANNE COLETTA, AND )
PAUL COLETTA,                     )
                                  )
                Plaintiffs,       )                          ORDER
v.                                )
                                  )
VILLAGE OF FLAT ROCK,             )
MAYOR ROBERT STATON, AND          )
PATRICIA CHRISTIE,                )
                                  )
                Defendants.       )
_________________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 12) filed by David G. Guidry. The Motion indicates

that Mr. Guidry, a member in good standing of the Bar of this Court, is local

counsel for Plaintiffs and that he seeks the admission of Karam Hijji, who the

Motion represents as being a member in good standing of the Bar of the District

of Columbia. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 12) and ADMITS

Karam Hijji to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                     Signed: July 17, 2019
